DISMISS and Opinion Filed July 30, 2015




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00584-CV

                                IN THE INTEREST OF R.W.T.

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JD-42441-W

                             MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Bridges
       In a letter dated May 26, 2015, the Court questioned its jurisdiction over the appeal.

Specifically, it appeared the notice of appeal was untimely. We instructed appellant to file a

letter brief addressing our concern and gave appellee an opportunity to respond.

       A notice of appeal is due either thirty days after the date the judgment is signed or ninety

days after the date the judgment is signed if the appellant files a timely qualifying post-judgment

motion. See TEX. R. APP. P. 26.1, 26.1(a). Without a timely filed notice of appeal, this Court

lacks jurisdiction. TEX. R. APP. P. 25.1(b).

       Appellant is appealing a judgment signed on February 24, 1999. He filed his notice of

appeal on May 5, 2015. In his jurisdictional brief, appellant informs the Court that he filed a

notice of appeal with the trial court in December of 2014 but the trial court never received it.

Even if the trial court had received the notice of appeal in December of 2014, it was still

untimely.
       Because appellant failed to file a timely notice of appeal, this Court lacks jurisdiction.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




150584F.P05                                         /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF R.W.T.                          On Appeal from the 304th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-15-00584-CV                                 Trial Court Cause No. JD-42441-W.
                                                   Opinion delivered by Justice Bridges.
                                                   Justices Lang and Schenck participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered July 30, 2015.




                                             –3–